Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Status of Claims
2.	Claims 1 and 4-10 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on January 12, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017200361 A2).
With respect to claims 1 and 4-10, WO (‘361 A2) discloses a solder paste including a flux, a solder bar, a solder wire, a solder ball and the like (e.g. a solder preform) comprising a lead-free solder alloy comprising by weight 0.1-5.0% Ag, 0.03-2.00% Cu, 0-60% Bi, and 0.01-1.00% Bi-coated ceramic nanopowder additive including oxides, nitrides and carbides of Ti, Cr, Zr and La (e.g. TiO2, CrN, ZrC and La2O3 as claimed) and having a particle size of 1-500 nm and a balance of Sn and inevitable impurities wherein the solder alloy is prepared by a method comprising melting the lead-free solder alloy and adding the ceramic nanopowder additive to the melt of the lead-free solder alloy (abstract and Best-Mode). The ranges of the elemental contents and ceramic nanopowder additive content disclosed by WO (‘361 A2) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of WO (‘361 A2) with an expectation of success because WO (‘361 A2) discloses the same utility over the entire disclosed ranges.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1 and 4-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 15/502,994 (PG Pub. 2017/0225277 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of the copending application disclose a lead-free solder alloy, which is the same or obvious from the claimed method of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
5.	The applicant’s arguments filed on January 12, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that WO (‘361 A2) does not disclose Bi content ranges as claimed. In response, the examiner notes that WO (‘361 A2) does not require the presence of Bi in the solder alloy at all because WO (‘361 A2) does disclose that the solder alloy includes at least one element selected from the group consisting of Ag, Cu and Bi and the balance is Sn (e.g. a Sn-Ag-Cu alloy, a Sn-Ag alloy and a Sn-Cu alloy which do not include Bi at all) (abstract and Best-Mode), at least suggesting that the lowest Bi content in the disclosed solder alloys is 0%. WO (‘361 A2) further discloses a Sn-Bi alloy containing up to 60% of Bi (abstract and Best-Mode), at least suggesting that any amounts of Bi in the range of 0-60% can be included in the solder alloy as desired. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.


















Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/11/2022